                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Antonio Maurice Bagley                                           Docket No. 5:09-CR-200-1FL

                               Petition for Action on Supervised Release

COMES NOW Maurice J. Foy, Senior U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Antonio Maurice Bagley, who, upon an earlier
plea of guilty to Distribution of 50 Grams or More of Cocaine Base (Crack) and Aiding and Abetting 21
U.S.C. § 841(a)(1) and 18 U.S.C. § 2, was sentenced by the Honorable Louise W. Flanagan, U.S. District
Judge, on December 7, 2009, to the custody of the Bureau of Prisons for a term of 128 months. It was
further ordered that upon release from imprisonment the defendant be placed on supervised release for a
period of 60 months.

   Antonio Maurice Bagley was released from custody on June 16, 2017, at which time the term of
supervised release commenced.

    On October 26, 2018, the court was notified that on October 20, 2018, in Wake County, North Carolina,
a warrant was served on the offender alleging that he committed the offense of Misdemeanor Public
Disturbance on September 21, 2018. On February 26, 2019, the defendant pled guilty to Misdemeanor
Disorderly Conduct.

    On March 7, 2019, the defendant reported for an office visit to talk about his guilty plea of Misdemeanor
Disorderly Conduct and admitted to using marijuana on March 2, 2019. As a result, the probation office
recommended that he be placed back into the Surprise Urinalysis Program, afforded an opportunity to
participate in substance abuse treatment and complete 16 hours of community service. On March 8, 2019,
the court concurred.

    On April 12, 2019, the court was notified that on April 4, 2019, in Wake County, North Carolina, it was
alleged that the defendant committed the offense of Misdemeanor Attempted Break or Entering a Building.
This charge remains pending. Based on the circumstances surrounding this case, the probation office
recommended that the case be allowed to resolve itself in state court with no further federal court action
taken. The court concurred.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On June 6, 2019, the probation officer met with the defendant at Wake Medical Hospital. Mr. Bagley and
other family members were visiting with his nephew who was recently involved in a serious car accident.
The defendant reported feeling overwhelmed due to his nephew’s current situation and his own life’s
struggles and admitted to smoking marijuana on June 1, 2019. As a result, the probation office is
recommending that he continue in the Surprise Urinalysis Program, substance abuse treatment and that he
participate in mental health treatment. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.
Antonio Maurice Bagley
Docket No. 5:09-CR-200-1FL
Petition For Action
Page 2


Except as herein modified, the judgment shall remain in full force and effect.


Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Jeffrey L. Keller                                /s/ Maurice J. Foy
Jeffrey L. Keller                                    Maurice J. Foy
Supervising U.S. Probation Officer                   Senior U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8678
                                                     Executed On: June 13, 2019

                                       ORDER OF THE COURT
                                14th
Considered and ordered this _________               June
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
